The Chief Justice
delivered the opinion of the Court.
It is not required by the Statute "hat the plaintiff in an attachment against an absconding debtor should be a resident of the State. As to the second objection, This is a summary remedy, created by Statute—The Statute should be.strictly adhered to in all respects. The writ of attachment does not pursue the affidavit, and is uncertain as to the ground Of this extraordinary, instead of the ordinary remedy. It should have been quashed on this ground.
Let the judgment bo affirmed.
See Laws Alaba. p. 12, 13, Sections 2, 7. 2 Hen. and Munfd. 315.